Citation Nr: 1121258	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to April 1972.  He served in the Republic of South Vietnam from August 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2010 decision, the Board remanded this matter to the RO for further development.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's left knee claim so that he is afforded every possible consideration.

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context, and as a clarifying point, the Board observes that the record evidence reveals that the Veteran's DD Form 214 indicates that his military occupational specialty was that of a light vehicle driver.  The Veteran related a history that he injured his left knee during a truck accident in Vietnam (in 1971 or 1972), where he jammed his left knee into the dashboard of the truck.  The Veteran stated that he received no treatment for this left knee injury during his period of military service.  That notwithstanding, the service treatment records do show that upon induction examination in January 1971, only a tattoo on the left forearm was noted; and upon separation examination in April 1972, a scar on the left leg (in addition to the left forearm tattoo) was noted.  Moreover, VA and private medical records, dated in 2004 and 2005, further indicate the Veteran's account of the in-service truck accident, his description of the left knee injury he sustained, and his reports of an onset of left knee pain in service, with his observation of symptoms of pain, tenderness, swelling, and popping, on and off, over the past 20 to 30 years.  The same VA and private medical records indicate diagnoses of medial and lateral meniscal tears and degenerative joint disease of the left knee.

Given the lay and medical evidence as indicated above, the April 2010 Board remand requested that the Veteran be schedule for a VA examination, and asked that the VA examiner express an opinion as to whether the Veteran's left knee pathology is at least as likely as not related to the Veteran's period of active duty service.  In this regard, the Board made the following explicit instruction:  "[R]egardless of whether there is confirmation in the service treatment records of inservice left knee disability, the examiner should render an opinion as to whether it is at least as likely as not that any current left knee disability is consistent with the Veteran's statements regarding the development of left knee disability during service."  (Emphasis in original.)

A review of the post-remand May 2010 VA examination report reveals that the VA examiner did not provide an opinion as to whether the Veteran's statements regarding the development of his left knee disability during active duty military service were consistent with any currently diagnosed left knee disorder.  Rather, the May 2010 VA examiner opined that "[g]iven that we do not have any notes indicating knee pain while in the military, I would state that it is less likely as not that the patient's current knee pain is a continuation of pain from his time in the military."  (Emphasis added.)  The Board is aware that the Veteran's service treatment records indicate that the Veteran received no treatment for a left knee injury in service, and the Veteran has likewise stated the same.  In fact, despite the absence of such service treatment records, the Board explicitly instructed the VA examiner to render an opinion in light of the record medical and lay evidence, which included the Veteran's reports of a left knee injury and pain in service.

Because VA failed to comply with the Board's April 2010 remand instruction addressing-in the absence of service medical records indicating as such-whether the Veteran's current left knee disability is consistent with his statements regarding the development of his left knee disability in service, the Board has no discretion and must again remand the Veteran's left knee claim back to the RO for further examination and an opinion that adequately addresses the Board's instruction.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the Veteran's claims folder to the VA examiner who conducted the May 2010 VA examination, or to a VA examiner with appropriate expertise (if the May 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the May 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner must have access to and review the Veteran's entire claims file, including this REMAND.

The examiner is asked to express an opinion as to following question:  Assuming a left knee injury and the symptomatology of pain in the left knee occurred in service as reported by the Veteran, and continued to occur on and off after service as reported by the Veteran, is it at least as likely as not that any current diagnosis of a left knee disorder, including medial and lateral meniscal tears and degenerative joint disease of the left knee, is related to that injury and those symptoms?

It is essential that the examiner provide an opinion to the question as stated in this REMAND.  It is also essential this opinion be accompanied by a rationale and that the rationale considers the Veteran's reports of symptoms, as well as his account of the left knee injury.  The basis for the opinion should be fully explained with a complete discussion of the pertinent record evidence and sound medical principles, including an explication of any cited medical literature relied upon in the study of this case.  A mere citation to the medical evidence of record, followed by a medical opinion that is cursory and conclusionary in nature, will not suffice.  Also, the Courts will generally not accept a medical opinion based on the absence of service treatment records, although that fact may be considered.

In formulating all medical opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2. After the above development has been completed, RO/AMC readjudicate the issue of entitlement to service connection for residuals of a left knee injury.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


